Title: Appendixes Nos. XLVI–LII: Letters from various authors, 22 July 1797–9 August 1797
From: 
To: 




XLVI
To James Monroe
July 22, 1797


XLVII
From James Monroe
July 25, 1797


XLVIII
To James Monroe
July 28, 1797


XLIX
From James Monroe
July 31, 1797


L
To James Monroe
August 4, 1797


LI
From James Monroe
August 6, 1797


LII
To James Monroe
August 9, 1797



N. B. It may be proper to observe that in addition to the original letters from Mrs. Reynolds, there are in the hands of the gentleman with whom the papers are deposited, two original letters from her, one addressed to Mr. R. Folwell—the other to a Mrs. Miller, and both of them signed Maria Clingman, in the former of which she mentions the circumstance of her being married to Clingman.
